                                                                                                                          Case 4:19-cv-00301-KAW Document 31 Filed 11/14/19 Page 1 of 3



                                                                                                                    1    NOAH G. BLECHMAN (State Bar No. 197167)
                                                                                                                         noah.blechman@mcnamaralaw.com
                                                                                                                    2    CAMEREN N. RIPOLI (State Bar No. 318045)
                                                                                                                         cameren.ripoli@mcnamaralaw.com
                                                                                                                    3    MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                         BORGES & AMBACHER LLP
                                                                                                                    4    3480 Buskirk Avenue, Suite 250
                                                                                                                         Pleasant Hill, CA 94523
                                                                                                                    5    Telephone: (925) 939-5330
                                                                                                                         Facsimile: (925) 939-0203
                                                                                                                    6
                                                                                                                         Attorneys for Defendants
                                                                                                                    7    CITY OF PITTSBURG, OFFICER ARELLANO and OFFICER
                                                                                                                         TINDLE
                                                                                                                    8
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9                                  UNITED STATES DISTRICT COURT
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10                                 NORTHERN DISTRICT OF CALIFORNIA

                                                                                                                   11

                                                                                                                   12
                                                                        TELEPHONE: (925) 939-5330




                                                                                                                         TERRANCE AMONS; TERRELL                         Case No. C19-00301 KAW
                                                                           ATTORNEYS AT LAW




                                                                                                                   13    AMONS; SANDRA TALBERT,
                                                                                                                                                                         AMENDED UPDATED JOINT CASE
                                                                                                                   14                   Plaintiffs,                      MANAGEMENT CONFERENCE
                                                                                                                                                                         STATEMENT
                                                                                                                   15            vs.
                                                                                                                                                                         Date:    November 19, 2019
                                                                                                                   16    CITY OF PITTSBURG; PITTSBURG                    Time:    1:30 p.m.
                                                                                                                         POLICE OFFICER JESUS ARELLANO;                  Dept:    Oakland Courthouse TBD
                                                                                                                   17    PITTSBURG POLICE OFFICER DILLON                 Judge:   Hon. Kandis Westmore
                                                                                                                         TINDALL and DOES 1-25;,
                                                                                                                   18
                                                                                                                                        Defendants.
                                                                                                                   19
                                                                                                                   20            The parties hereby provide an Updated Joint Case Management Conference (“CMC”)

                                                                                                                   21   Statement for the upcoming CMC on November 19, 2019. The previous extensive Initial Joint

                                                                                                                   22   CMC Statement was filed on June 17, 2019 (ECF 23). This matter already has a schedule and trial

                                                                                                                   23   date per the Court’s Case Management Scheduling Order (ECF 26). The parties are amenable to

                                                                                                                   24   the Court vacating the current CMC if the Court believes this update addresses the needs of the

                                                                                                                   25   Court.

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28

                                                                                                                         UPDATED JOINT CMC STATEMENT – C19-
                                                                                                                         00301 KAW
                                                                                                                          Case 4:19-cv-00301-KAW Document 31 Filed 11/14/19 Page 2 of 3



                                                                                                                    1                                                   I. ADR

                                                                                                                    2           Plaintiffs

                                                                                                                    3           Plaintiffs believe that further settlement talks are appropriate in this case. The Defendants

                                                                                                                    4   have now conceded that the Decedent was wearing a seatbelt when he was shot by the Defendant

                                                                                                                    5   officer that one or both officers were aware of at the time of the incident, so it is not likely that the

                                                                                                                    6   Defendants will prevail on a motion for summary judgment.

                                                                                                                    7           Defendants

                                                                                                                    8           On November 8, 2019, the parties attended an Early Neutral Evaluation session with
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9   Evaluator Mr. David Meadows which was meaningful and substantive. All relevant parties were
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                   10   in attendance. Defendants do not believe this case is suitable for further ADR or a Settlement

                                                                                                                   11   Conference and would like to proceed with discovery and, at the appropriate time, submit a motion

                                                                                                                   12   for summary judgment regarding the key use of deadly force issue in this matter.
                                                                        TELEPHONE: (925) 939-5330
                                                                           ATTORNEYS AT LAW




                                                                                                                   13                                             II. DISCOVERY

                                                                                                                   14           A.      Plaintiffs’ Inadequate Discovery Responses

                                                                                                                   15           Defendants sent written discovery to Plaintiffs, including special interrogatories and

                                                                                                                   16   requests for the production of documents.           However, Plaintiffs discovery responses were

                                                                                                                   17   inadequate. First, despite identifying a number of documents in response to the requests for

                                                                                                                   18   production of documents, Plaintiffs failed to produce a single document. Further, Plaintiffs failed

                                                                                                                   19   to answer a number of relevant special interrogatories citing a generic relevance objection.

                                                                                                                   20           Pursuant to Your Honor’s general standing order regarding civil discovery, Defendants sent

                                                                                                                   21   a meet and confer letter to Plaintiffs outlining the specific deficient discovery responses and

                                                                                                                   22   arranged a telephone call for November 1, 2019. During the call, Plaintiffs agreed to correct their

                                                                                                                   23   deficient responses by the date of the ENE Conference. As of now, Plaintiffs have failed to correct

                                                                                                                   24   their deficient discovery responses and have completely failed to respond to Defendants’ recent

                                                                                                                   25   email communications regarding these issues. Defendants will continue to meet and confer

                                                                                                                   26   regarding these discovery issues, but may need to involve Your Honor in the matter if Plaintiffs

                                                                                                                   27   continue to ignore their discovery obligations.

                                                                                                                   28

                                                                                                                         UPDATED JOINT CMC STATEMENT – C19-                 2
                                                                                                                         00301 KAW
                                                                                                                          Case 4:19-cv-00301-KAW Document 31 Filed 11/14/19 Page 3 of 3



                                                                                                                    1          Plaintiffs

                                                                                                                    2          Plaintiffs are aware of the alleged deficiencies in their discovery responses and are working

                                                                                                                    3   on correcting these deficiencies in order to furnish supplemental responses to the Defendants.

                                                                                                                    4          B.      Depositions
                                                                                                                    5          No depositions have yet been completed, but depositions will be scheduled for December,

                                                                                                                    6   January and February in this matter.

                                                                                                                    7          The parties attest that concurrence in the filing of these documents has been obtained from

                                                                                                                    8   each of the other Signatories, which shall serve in lieu of their signatures on the document.
McNAMARA, NEY, BEATTY, SLATTERY, BORGES & AMBACHER LLP




                                                                                                                    9
                                                         3480 BUSKIRK AVENUE, SUITE 250, PLEASANT HILL, CA 94523




                                                                                                                        Dated: November 14, 2019               By: __/s/ Goff, Stanley_____________________
                                                                                                                   10                                              Stanley Goff
                                                                                                                   11                                              Attorney for Plaintiffs

                                                                                                                   12
                                                                        TELEPHONE: (925) 939-5330




                                                                                                                        Dated: November 14, 2019
                                                                           ATTORNEYS AT LAW




                                                                                                                   13                                          MCNAMARA, NEY, BEATTY, SLATTERY,
                                                                                                                                                               BORGES & AMBACHER LLP
                                                                                                                   14

                                                                                                                   15
                                                                                                                                                               By:      /s/ Blechman, Noah G.
                                                                                                                   16                                                Noah G. Blechman
                                                                                                                                                                     Cameren N. Ripoli
                                                                                                                   17                                                Attorneys for Defendants
                                                                                                                                                                     CITY OF PITTSBURG, OFFICER ARELLANO and
                                                                                                                   18                                                OFFICER TINDALL

                                                                                                                   19
                                                                                                                   20

                                                                                                                   21

                                                                                                                   22

                                                                                                                   23

                                                                                                                   24

                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28

                                                                                                                         UPDATED JOINT CMC STATEMENT – C19-               3
                                                                                                                         00301 KAW
